Case 1:17-cv-00072-TFM-C Document 214 Filed 11/25/20 Page 1 of 1                   PageID #: 3019




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


 SHUNTA DAUGHERTY, individually,              :
 and as the administrator of the estate       :
 of Michael Dashawn Moore,                    :
                                              :
        Plaintiff,                            :
                                              :
 vs.                                          :      CIVIL ACTION NO. 1:17-cv-72-TFM-C
                                              :
 HARRY HURST, et al.,                         :
                                              :
        Defendants.                           :

                                             ORDER

        In light of the case being on interlocutory appeal effective October 28, 2020, this case is

 stayed pending resolution of the appeal. The Clerk of Court is DIRECTED to administratively

 close the case. The matter will be automatically reopened at the conclusion of the appeal.

        DONE and ORDERED this the 25th day of November 2020.

                                                     /s/ Terry F. Moorer
                                                     TERRY F. MOORER
                                                     UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
